PER CURIAM.
We reverse the final judgment of the circuit court which on certiorari enforced a prior action of the county court imposing six months revocation of appellee’s driver’s license for DUI and ordered the Department of Highway Safety & Motor Vehicles to reinstate appellee’s driver’s license despite the provisions of section 322.28, Florida Statutes (1983). State Department of Highway Safety & Motor Vehicles v. Vogt, 489 So.2d 1168 (Fla. 2d DCA 1986).
*5Appellee also argues that her nolo con-tendere plea to the DUI charge in the county court should be set aside because a condition of her plea was that her license would be revoked only for the six-month period ordered by the county court. However, this is not the proper forum for initial consideration of that argument.
Reversed.
GRIMES, A.C.J., and SCHOONOVER and LEHAN, JJ., concur.